On March 22, 1915, the claimant, while employed by the American Radiator Company, suffered severe injuries from being squeezed between an electric crane and the top of a reaming machine. He received compensation until July 28, 1915, without any hearings being held, compensation being paid upon the report submitted. On February 17, 1922, the claimant, who was still in the employment of the same company, received an injury which resulted in a hernia. He asked to have his earlier case reopened and made no claim for the hernia. The ease was reopened and additional medical evidence was taken and an award was made for permanent partial disability, payable by the employer and carrier. The appellants’ contention that the award should have been against the special fund, created by section 25-a of the Workmen’s Compensation Law, is not well taken because the case was reopened and the award was made previous to the enactment of section 25-a. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.